United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3817
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Jeffrey Allen Busch,                     *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: February 27, 1998

                                Filed: March 3, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      In 1994, Jeffrey Allen Busch was sentenced to five years probation after he
pleaded guilty to a drug charge. The district court1 later revoked Busch&s probation,
and resentenced him to ten months imprisonment and three years supervised release,
upon finding that Busch had excessively used alcohol in violation of his probation


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
conditions. While serving the three-year term of supervised release, Busch violated his
supervised release conditions by consuming alcohol. The district court revoked
Busch&s supervised release, and sentenced him to four months imprisonment and 32
months supervised release. In 1997, while serving his second term of supervised
release, Busch again violated his supervised release by consuming alcohol, and the
district court revoked Busch&s supervised release, sentencing him to 20 months
imprisonment and no further term of supervised release. Busch appeals his 20-month
sentence, and we affirm.

        After a thorough review of the record, we reject Busch&s argument that the
district court failed to consider the applicable policy statements in Chapter 7 of the U.S.
Sentencing Guidelines Manual at Busch&s revocation hearing. Given Busch&s repeated
alcohol-related violations of supervised release, we also conclude that the district court
did not abuse its discretion in sentencing him to 20 months imprisonment. See 18
U.S.C. § 3583(e)(3); United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995)
(standard of review); United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per
curiam) (Chapter 7 Guidelines are advisory and non-binding; district court may depart
from revocation imprisonment range when, in its considered discretion, such departure
is warranted); see also 18 U.S.C. § 3553(a) (factors to consider before revoking
supervised release).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-